Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 May 2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 May 2022 was filed after the mailing date of the Notice of Allowance on 19 April 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 46-55, 65-67 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or reasonably suggest either alone or in combination a negative pressure wound therapy apparatus comprising a connector port with a plurality of switches disposed at the connector port and a controller configured to adjust one or more operational parameters of negative pressure wound therapy based on determining the canister is positioned in the flow path. The closest prior art Eckstein (US 2012/0289913) while teaching a switch that detects whether the canister is connected fails to teach a plurality of switches disposed at the connector port and a controller configured to adjust one or more operational parameters of negative pressure wound therapy based on determining the canister is positioned in the flow path. Norris (US 2016/0101279) while teaching switches to detect presence of fluid line connector and stopping treatment for improper connectors fails to teach a controller configured to adjust one or more operational parameters of negative pressure wound therapy based on determining the canister is positioned in the flow path. Peer (US 2017/0224975) while also teaching switches at a connector fails to use a controller configured to adjust one or more operational parameters of negative pressure wound therapy based on determining the canister is positioned in the flow path. Both Norris and Peer utilize the switch in different ways and stops short of using the controller to change an operational parameter upon detecting the canister positioned in the flow path. Tieck (US 2016/0015957) while teaching a switch disposed at a port for detecting the connection of a reservoir still fails to cure the deficiencies of Eckstein and does not teach a plurality of switches disposed at the connector port and a controller configured to adjust one or more operational parameters of negative pressure wound therapy based on determining the canister is positioned in the flow path. It is not reasonable to expect the device of Eckstein to perform as intended with the switch of Tieck since the modification to include switches in Eckstein would require many modifications that would fundamentally change the operation of Eckstein. Vischer (US 2011/0196291) while teaching magnetic indicators close to the port connector also fails to teach or reasonably suggest a plurality of switches disposed at the connector port and a controller configured to adjust one or more operational parameters of negative pressure wound therapy based on determining the canister is positioned in the flow path. Similarly, Yodfat (US 9138531) also teaches ID tag and reader to detect connection but also does not teach the switches at the connector port. One of ordinary skill in the art would not know how to modify the prior art device of Eckstein with the switches of Vischer and Yodfat and arrive at the instant invention without destroying the intended operation of the device and detection mechanism. It is also unreasonable to expect that the detection would lead to a change in negative pressure wound therapy parameter changes. For these reasons, claims 46-55, 65-67 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781